Citation Nr: 9925395	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  99-16 201	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



WITNESS AT HEARING

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.

In an April 1985 rating decision, the Regional Office (RO) 
denied entitlement to non-service connected pension benefits.  
The veteran filed a timely notice of disagreement and a 
timely substantive appeal.  In a December 1987 decision, the 
Board denied entitlement to a permanent and total disability 
rating for pension purposes.  

In a November 1993 rating decision, the RO denied entitlement 
to service connection for a low back disorder, a 
cardiovascular disorder, and for laceration scars of the 
face, head, arm, and chest.  The RO also denied entitlement 
to non-service connected pension benefits and entitlement to 
special monthly pension.  The veteran filed a timely notice 
of disagreement dated in September 1994.  A statement of the 
case was issued and the veteran filed a timely substantive 
appeal in October 1995.

In a March 1997 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a low 
back disorder, a cardiovascular disorder, and for laceration 
scars to the face, head, arm, and chest.  The Board remanded 
the issues of entitlement to a total and permanent disability 
evaluation for pension purposes and entitlement to special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate to the RO for further 
development of the record.  

In a letter dated in April 1999, the veteran's representative 
withdrew the issue of eligibility for special monthly pension 
from appellate consideration.

In an April 1999 rating decision, the RO granted entitlement 
to non-service connected pension benefits, effective 
September 25, 1992.



FINDINGS OF FACT

1.  In an April 1985 rating decision, the RO denied 
entitlement to non-service connected pension benefits; the 
veteran filed a timely notice of disagreement in April 1985.  

2.  In a December 1987 decision, the Board denied entitlement 
to non-service connected pension benefits.  

3.  In a November 1993 rating decision, the RO, in pertinent 
part, denied entitlement to non-service connected pension 
benefits; the veteran filed a timely notice of disagreement 
dated in September 1994. 

4.  In a March 1997 decision, the Board remanded the issue of 
entitlement to non-service connected pension benefits to the 
RO for additional development of the record.  

5.  Pursuant to an agreement dated in October 1997, the 
veteran retained a private attorney to provide legal services 
on a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney, based 
upon the favorable resolution of the veteran's claim or 
claims.

6.  In an April 1999 rating decision, the RO granted 
entitlement to non-service connected pension benefits, 
effective from September 25, 1992.




CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before VA have 
not been met; entitlement to attorney fees from past-due 
benefits as they pertain to the grant of entitlement to non-
service connected pension benefits, effective September 25, 
1992, is denied.  38 U.S.C.A. § 5904 (West 1991); 38 C.F.R. 
§ 20.609 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that in an April 1985 rating 
decision, the RO denied entitlement to non-service connected 
pension benefits.  The veteran filed a timely notice of 
disagreement in April 1985.  A statement of the case was 
issued and the veteran filed a timely substantive appeal 
dated in May 1985.  

The RO issued confirmed rating decisions dated in November 
1985 and in May 1987, which continued to deny entitlement to 
non-service connected pension benefits.  In a December 1987 
decision, the Board denied entitlement to a permanent and 
total disability rating for pension purposes.  

In a September 1992 statement, the veteran requested that his 
claim for non-service connected pension benefits be reopened.  
The veteran also filed claims for aid and attendance 
benefits, and entitlement to service connection for a heart 
condition, a back injury, and lacerations to the head, face, 
arm, and chest.  

In a November 1993 rating decision, the RO denied entitlement 
to service connection for a back condition, a heart 
condition, and nonspecified lacerations.  The RO also denied 
entitlement to non-service connected pension benefits and 
entitlement to special monthly pension by reason of the need 
for aid and attendance or housebound disability.  

In January 1994, the veteran's attorney filed a power of 
attorney with the RO.  

In September 1994, the veteran filed a notice of disagreement 
as to the November 1993 rating decision.  A statement of the 
case was issued by the RO and the veteran filed a timely 
substantive appeal dated in October 1995.  

In a March 1997 decision, the Board denied the veteran's 
claims of entitlement to service connection for a low back 
disorder, a cardiovascular disorder, and laceration scars of 
the face, head, arm, and chest.  The Board remanded the 
issues of entitlement to a total and permanent disability 
evaluation for pension purposes and entitlement to special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate to the RO for additional 
development.

In a July 1998 rating decision, the RO denied entitlement to 
non-service connected pension benefits and entitlement to 
special monthly pension benefits.  The veteran requested 
reconsideration of that decision in a statement dated in 
December 1998. 

In a letter dated in April 1999, the veteran's attorney 
withdrew the issue of entitlement to special monthly pension 
from appellate consideration.  

In an April 1999 rating decision, the RO granted entitlement 
to non-service connected pension benefits, effective 
September 25, 1992.

In June 1999, the Board received a copy of the attorney fee 
agreement between the veteran and his attorney.  The fee 
agreement, which was signed by the veteran on October 18, 
1997, reveals that the veteran agreed to a contingent legal 
fee of 20 percent of past-due benefits awarded, to be paid by 
VA directly to the attorney from any past-due benefits 
awarded on the basis of the veteran's claim or claims.  

In a July 1999 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from October 1, 1992.  
It was noted that his past-due benefits had been calculated 
as $30,693.00.  It was also noted that the maximum attorney 
fee payable, 20 percent of past-due benefits, computed as 
$6,138.60, had been withheld, pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

In an August 1999 letter to the Board, the veteran's attorney 
indicated that the veteran was aware that the Board was 
reviewing the payment of attorney fees from past-due benefits 
awarded and indicated that no additional evidence or argument 
would be submitted on the matter.  The letter further 
indicated the veteran desired that the Board approve the 
payment of attorney fees according to the fee agreement.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).


Analysis

In this case, the criteria for eligibility for entitlement to 
attorney fees from past-due benefits with respect to the 
issue of entitlement to non-service connected pension 
benefits have not been met.  As a result of a March 1997 
Board decision and an April 1999 rating decision, entitlement 
to past-due benefits deriving from the grant of entitlement 
to non-service connected pension benefits has been 
established.  However, when the veteran's appeal was before 
the Board in March 1997, the Board remanded the aspect of the 
appeal pertaining to entitlement to non-service connected 
pension benefits to the RO for additional development of the 
record.  VA regulations provide that a remand does not 
constitute a final decision of the Board.  See 38 C.F.R. 
§ 20.1100(b) (1998).  Thus, the Board did not issue a final 
decision with respect to the issue of entitlement to non-
service connected pension benefits as required by the 
aforementioned regulation.

The Board is cognizant that the issue of entitlement to non-
service connected pension benefits was initially before the 
Board in December 1987.  However, when the veteran's appeal 
was initially before the Board in December 1987, the notice 
of disagreement which preceded the Board's decision with 
respect to that issue was not received by the agency of 
original jurisdiction, the RO, on or after November 1988, as 
required by the regulation.  The preceding notice of 
disagreement was received by the RO in April 1985.  

Thus, although the veteran ultimately received a favorable 
decision with respect to his claim of entitlement to non-
service connected pension benefits and is thereby entitled to 
receive past-due benefits, attorney fees from these past-due 
benefits cannot be paid.  See 38 U.S.C.A. § 5904(c)(1); 38 
C.F.R. § 20.609.




ORDER

Eligibility for the direct payment by VA of attorney fees 
from past-due benefits with respect to the grant of 
entitlement to non-service connected pension benefits, 
effective September 25, 1992, is not established.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


